Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/15/2021.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.  
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 5-22, 24-27 and 30-34 are pending and are presented for examination.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the coil windings include a plurality of phase windings each wired in series to have alternating polarities”, “wherein the coil windings include coils wound from a bottom half of a first slot to a top half of a second slot”, and “wherein a ratio of the iron core pitch distance to the permanent magnet pole 
Claims 5-21 are also allowable for depending on claim 1. 

In claim 22, the specific limitations of “wherein the coil windings include a plurality of phase windings each wired in series to have alternating polarities”, “wherein the coil windings include coils wound from a bottom half of a first slot to a top half of a second slot”, and “wherein a ratio of the iron core pitch distance to the permanent magnet pole pitch distance is less than or equal to 0.2” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 23-29 are also allowable for depending on claim 22. 

In claim 30, the specific limitations of “the armature further including N phase winding coils wound around lower portions of corresponding ones of the N core teeth of the first winding region and upper portions of corresponding ones of the core teeth of the second winding region, wherein N is greater than or equal to five” and “wherein a ratio of iron core pitch distance to the permanent magnet pole pitch distance is less than or equal to 0.2” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 31-34 are also allowable for depending on claim 30. 

In response, applicant wrote this. 

    PNG
    media_image1.png
    197
    650
    media_image1.png
    Greyscale

Per above response and Spec.0116 on 1/8/2020, the coils a1 and a2 are wound from lower half to upper half, and then connected to have the current flow direction at coil a2 is opposite to coil 1, as in Fig. 17.  The applicant’s response makes it clear.  

Cited prior arts Karita et al (US 4868431 A) in view of Kido et al (US 20060162650 A1) does not teach sufficiently the features.  NAKAMURA et al (US 20120223599 A1) has been further considered.  See further PTO-892 attached. 

Rejoin
Claim 1 is allowable. Claims 22 and 24-27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 7/7/2020, is hereby withdrawn and claims 22 and 24-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834